                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION

                          CIVIL ACTION FILE NO. 3:19-cv-493

NEWTEK SMALL BUSINESS                        )
FINANCE, LLC,                                )
              Plaintiff                      )
                                             )
                     v.                      )
                                             )       DEFAULT JUDGMENT
DR. RICHARD R. ROLLE, JR., PLLC              )
ALIYAH ESTATES, LLC,                         )
RICHARD R. ROLLE, SR., and                   )
                                             )
RICHARD RAMON ROLLE, JR.,
                                             )
                Defendants                   )


              WHEREAS, it has been made to appear to the undersigned Clerk, upon
affidavit or otherwise, Defendants Dr. Richard R. Rolle, Jr., PLLC, Aliyah Estates,
LLC, Richard R. Rolle, Sr. and Richard Ramon Rolle, Jr. having failed to plead or
respond to Plaintiff Newtek Small Business Finance, LLC's Amended Complaint and
Defendants' default having been entered.
              WHEREAS, Defendants Dr. Richard R. Rolle, Jr., PLLC, Aliyah Estates,
LLC, Richard R.       Rolle, Sr. and Richard Ramon Rolle, Jr. are not infants or
incompetent persons, and are not in the military service of the United States, and as
there is no just reason for delay in entering Judgment against the Defendants, jointly
and severally.
              WHEREAS, Plaintiff is entitled to recover from Defendants Dr. Richard
R. Rolle, Jr., PLLC, Aliyah Estates, LLC, Richard R. Rolle, Sr. and Richard Ramon
Rolle, Jr., jointly and severally, as follows:
              1.     On the First Claim of Relief, Plaintiff Newtek Small Business
Finance, LLC have and recover of Defendants Dr. Richard R. Rolle, Jr., PLLC, Aliyah
Estates, LLC, Richard R. Rolle, Sr., and Richard Ramon Rolle, Jr., jointly and
severally, $3,891,167.88, plus interest of $724.92 per day from and after September
10, 2019 until judgment and thereafter at the legal rate until paid in full;
              2.     On the Second Claim of Relief, Plaintiff Newtek Small Business
Finance, LLC have and recover of Defendants Dr. Richard R. Rolle, Jr., PLLC, Aliyah
Estates, LLC, Richard R. Rolle, Sr., and Richard Ramon Rolle, Jr., jointly and
severally, $542,284.21, plus interest of $101.94 per day from and after September 10,
2019 until judgment and thereafter at the legal rate until paid in full;
              3.     On the Third Claim of Relief, Plaintiff Newtek Small Business
Finance, LLC have and recover of Defendants Dr. Richard R. Rolle, Jr., PLLC, Aliyah
Estates, LLC, Richard R. Rolle, Sr., and Richard Ramon Rolle, Jr., jointly and
severally, reasonable attorneys' fees of (i) $585,849.94 on Note 1 and (ii) $81,648.45
on Note 2, which is 15% of the outstanding balance on Note 1 and Note 2 when the
Amended Complaint was filed on September 30, 2019 (being $3,905,666.28 and
$544,323.01, respectively);
              4.     the cost of this action.
              NOW, THEREFORE, in accordance with 55(b)(1) of the Federal Rules
of Civil Procedure, default Judgment is entered against Defendants Dr. Richard R.
Rolle, Jr., PLLC, Aliyah Estates, LLC, Richard R. Rolle, Sr., and Richard Ramon
Rolle, Jr. in the above entitled-action, and IT IS HEREBY ORDERED, ADJUDGED
AND DECREED as following:
              1.     The Plaintiff's Motion for Default Judgment is granted.
              2.     That Plaintiff have and recover of Defendants Dr. Richard R.
Rolle, Jr., PLLC, Aliyah Estates, LLC, Richard R. Rolle, Sr., and Richard Ramon
Rolle, Jr., jointly and severally, as follows:
                     a.     On Plaintiff's First Claim of Relief, $3,891,167.88, plus
interest of $724.92 per day from and after September 10, 2019 until judgment and
thereafter at the legal rate until paid in full;



                                                2
                     b.     On Plaintiff's Second Claim of Relief, $542,284.21, plus
interest of $101.94 per day from and after September 10, 2019 until judgment and
thereafter at the legal rate until paid in full;
                     c.     On Plaintiff's Third Claim of Relief, reasonable attorneys'
fees of (i) $585,849.94 on Note 1 and (ii) $81,648.45 on Note 2, which is 15% of the
outstanding balance on Note 1 and Note 2 when the Amended Complaint was filed
on September 30, 2019 (being $3,905,666.28 and $544,323.01, respectively); and
                     d.     the costs of this action.


              This the 27th day of February, 2020.


                                        Signed: February 27, 2020




                                             3
010689-00005
ND: 4850-0546-0660, v. 1




                           4
